I115th CONGRESS1st SessionH. R. 1155IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. Jenkins of Kansas (for herself and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs. 
1.Allowing physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs
(a)Cardiac and intensive cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended— (1)in paragraph (1)—
(A)by striking physician-supervised; and (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end;
(2)in paragraph (2)— (A)in subparagraph (A)(iii), by striking the period at the end and inserting a semicolon; and
(B)in subparagraph (B), by striking a physician and inserting a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and (3)in paragraph (4)(A), in the matter preceding clause (i)—
(A)by striking physician-supervised; and (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) after paragraph (3).
(b)Pulmonary rehabilitation programsSection 1861(fff)(1) of the Social Security Act (42 U.S.C. 1395x(fff)(1)) is amended— (1)by striking physician-supervised; and
(2)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end. (c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the date that is one year after the date of the enactment of this Act. 
